Citation Nr: 1742650	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected right shoulder, status post surgery for recurrent dislocations with residual arthritis and scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 10 percent rating for the service-connected right shoulder disability.  

In September 2016, the RO increased the Veteran's disability rating to 20 percent, effective May 10, 2010, the date of receipt of the Veteran's increased rating claim.  Because the Veteran has not withdrawn his claim and a schedular rating higher than 20 percent is available for the right shoulder disability, the claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected right shoulder disability.  During the March 2017 hearing, the Veteran testified that his right shoulder disability warrants a rating higher than 20 percent, as he experiences constant dull pain, sharp pain with sudden movement and lifting, and is unable to lift his arm to shoulder level.  The Veteran also testified that, during flare-ups, his range of motion is additionally limited to approximately 45 degrees and that his entire right arm goes numb.  

While the evidentiary record contains VA treatment records dated through April 2017 and examination reports dated June 2010 and August 2016, the symptoms and functional limitations, particularly the decreased range of motion and neurologic symptoms, described by the Veteran during the March 2017 hearing are not reflected in the objective evidence of record, thereby suggesting that the Veteran's right shoulder disability has worsened.  

Additionally, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Review of the record reveals that the VA treatment records and VA examinations of record are inadequate as they do not include range of motion testing for both active and passive motion for the right shoulder.  

Therefore, based on the foregoing, the Board finds a new examination is required in light of the holding in Correia and to assess the current level of severity of the Veteran's right shoulder disability.  

While the appeal is in remand status, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including any private treatment records identified by the Veteran and relevant VA treatment records dated from April 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from April 2017 to the present. 

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right shoulder disability.  All indicated tests and studies should be conducted, including any studies to determine if the right shoulder disability is manifested by any neurologic symptoms and the nature of the right shoulder scar.  

The examiner should conduct range of motion for both shoulders and describe active and passive range of motion for the right shoulder.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




